                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

JAVID BAYANDOR,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Civil Action No.: 7:18-cv-00026
                                                    )
VIRGINIA POLYTECHNIC AND STATE                      )       By: Elizabeth K. Dillon
UNIVERSITY | COMMONWEALTH                           )           United States District Judge
OF VIRGINIA,                                        )
                                                    )
and                                                 )
                                                    )
THANASSIS RIKAKIS,                                  )
                                                    )
       Defendants.                                  )

                                            ORDER
       In accordance with the memorandum opinion entered this day, it is hereby ORDERED as

follows:

       1. Plaintiff’s motion for leave to supplement the record regarding his opposition to

defendants’ motion to dismiss (Dkt. No. 27) is GRANTED IN PART and DENIED IN PART. It

is DENIED as to plaintiff’s letter to the court, Exhibit E, and GRANTED in all other respects;

       2. Count IV (Retaliation in Violation of Virginia Public Policy (“Bowman claim”)) and

Count VI (National Origin Discrimination Pursuant to Title VI) are WITHDRAWN by

agreement of counsel;

       3. Defendants’ joint motion to dismiss (Dkt. No. 11) is GRANTED. Count I

(Discrimination in Violation of the Rehabilitation Act of 1973) and Count III (Failure to

Accommodate in Violation of the Rehabilitation Act of 1973) are DISMISSED WITH

PREJUDICE; Count II (Retaliation in Violation of the Rehabilitation Act of 1973) is
DISMISSED IN PART WITH PREJUDICE and DISMISSED IN PART WITHOUT

PREJUDICE, with the claim regarding audits being the only claim dismissed without prejudice;

and Count V (Deprivation of Liberty Interest) and Count VII (Discrimination and Retaliation

pursuant to 42 U.S.C. § 1981) are DISMISSED WITHOUT PREJUDICE; and

       4. Plaintiff’s motion for leave to file an amended complaint (Dkt. No. 21) is GRANTED

IN PART and DENIED IN PART. Plaintiff is granted leave to file a newly amended complaint

for claims dismissed without prejudice no later than twenty (20) days after entry of this order,

but plaintiff may not file the previously submitted proposed amended complaint. Plaintiff is

advised that if he fails to file an amended complaint within the twenty (20) day time frame

allowed, this case will be struck from the active docket of the court.

       The clerk is directed to send copies of this order and the accompanying memorandum

opinion to all counsel of record.

       Entered: March 25, 2019.




                                                      /s/ Elizabeth K. Dillon
                                                      Elizabeth K. Dillon
                                                      United States District Judge
